Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, 17 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Reiley US20180173237A1).
Regarding claim 1, Reiley discloses;
A computer-implemented method of conveying to a vehicle non-occupant their spatial detection by a trust-sensitive autonomous vehicle control system operating the vehicle (disclosed as methods to communicate state, intent and context of an autonomous vehicle, abstract), a computer processor generating visual attentive gestures through a vehicle-mounted display device viewable by the non-occupant (disclosed as displaying images in an external display, such as a rear display S124 in Fig 1 or a forward facing display S142 in Fig 3 mounted on the vehicle, where a processor executes the method instructions, paragraph 0068), the method comprising the steps of: 
disclosed as computer readable instructions, paragraph 0068), cause the processor to evaluate input data and logically modify the output of the display device in response (disclosed as identifying the surroundings [such as pedestrians] and rendering a current state of the scene on a display, paragraph 0056, Fig 3); 
receiving by one or more sensors communicatively coupled to the processor, relative location data of the non-occupant used by the trust-sensitive autonomous control system to make real-world automation decisions (disclosed as detecting a relative proximity of a pedestrian, which is used to render an icon or visual to indicate recognition and perform autonomous functions, paragraph 0057); and
generating a plurality of attentive gesture images through the display device (disclosed as displaying recognition of the non occupant, such as determining a bicyclist vs a pedestrian, see Figs 3 and 4 for different renderings, or further ‘emotions’, paragraph 0035), wherein the attentive gesture images change in response to the location of the non-occupant relative to the vehicle, (disclosed rendering a pedestrian, with color markers changing depending on which part of an intersection the pedestrian is passing, paragraph 0047). 

Regarding claim 8, Reiley discloses;
The method of claim 1 (see claim 1 rejection), wherein the graphically rendered virtual human driver actions include vehicle steering motion (disclosed as indicating direction of motion, Fig 1, S110 and S132).

Regarding claim 9, Reiley discloses;
1 (see claim 1 rejection), wherein the graphically rendered virtual human driver actions include vehicle pedal engagement (disclosed as updating the display to represent acceleration or deceleration [pedal engagement] of the vehicle, paragraph 0030).

Regarding claim 17, Reiley discloses;
The method of claim 1 (see claim 1 rejection), wherein the display is a two-dimensional, flat panel display integral to the vehicle (shown in Fig 1, S110).

Regarding claim 23, it has been determined that no further limitations exist apart from those addressed in claim 1. Therefore, claim 23 is rejected under the same rationale as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reiley (US20180173237A1) as applied to claim 1, and further in view of Niu (Anthropomorphizing Information to Enhance Trust in Autonomous Vehicles, 2017). 
Regarding claim 3, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not explicitly teach; wherein the attentive gestures images are selected from the group consisting of head orientation, pupil orientation, limb orientation, and facial expression.  
Niu teaches; wherein the attentive gestures images are selected from the group consisting of head orientation, pupil orientation (taught as pupil looking direction, shown in Fig 2), limb orientation, and facial expression.  
It would be obvious to one of ordinary skill in the art before the effective filing date to incorporate further anthropomorphism into the attentive gestures to improve human machine interaction. As suggested by Niu, such representation can increase the trust between the users and autonomous vehicles (abstract).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley (US20180173237A1), and further in view of Haeuslschmid (Supporting Trust in Autonomous Driving, see IDS).
Regarding claim 7, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not teach; wherein the attentive gestures images include turning the head of a virtual human driver in the spatial direction of the non-occupant.  
While Haeuslschmid does not explicitly teach, wherein the attentive gestures include turning the head of the virtual human driver in the spatial direction of non-occupants, Haeuslschmid teaches that the avatar was programmed and animated to be connected to specific driving sequences (Chauffer Avatar), which can obviously be extended into matching the behavior of a human driver at the controls. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar projected over vehicle controls as taught by Haeuslschmid in the system taught by Reiley in order to improve the communication between the autonomous actions and the occupants. Haeuslschmid teaches that anthropomorphism of the system helps create trust in the system and further allows more interactivity between the two, such as smiling interactions, than what is available from mere icons (Chauffer Avatar, page 4, and Discussions and Limitations, page 8). Turning one’s head is an additional and obvious way to demonstrate attention, and thus would additionally invoke trust in the competence of the autonomous system.

Regarding claim 10, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not teach; wherein the virtual human driver is positionally rendered over the controls of the vehicle.  
Haeuslschmid teaches; wherein vehicle controls are rendered with the virtual human driver (shown as the virtual chauffer with the steering/vehicle control, Fig 2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar projected over vehicle controls as taught by Haeuslschmid in the system taught by Reiley in order to improve the communication between the autonomous actions and the occupants. Haeuslschmid teaches that anthropomorphism of the system helps create trust in the system and further allows more interactivity between the two, such as smiling interactions, than what is available from mere icons (Chauffer Avatar, page 4, and Discussions and Limitations, page 8). 

Claims 18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley (US20180173237A1), and further in view of Koren (US20190171008A1).
Regarding claim 18, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not teach; wherein the display is a heads-up, projected display integral to the vehicle.  
Koren teaches; wherein the display is a heads-up, projected display integral to the vehicle (taught as a projector used to display projections, paragraph 0001, Fig 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar projected on a heads up display as taught by Koren in the system taught by Reiley in order to improve the presentation of information between autonomous actions and the occupants. Reiley teaches the use of a heads up display as a way to minimize the occupant’s obstruction by allowing occupants to see through the affected window (paragraph 0002), which helps maximize the effectiveness of the information [in the case of Reiley, the icons/avatars displaying the intent/acknowledgement of the scene] while minimizing the risks associated with obstructed views of the road environment.

Regarding claim 22, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not teach; wherein the attentive gesture images are displayed through a heads-up display projected onto a window of the vehicle.
Koren teaches; wherein the attentive gesture images are displayed through a heads-up display projected onto a window of the vehicle (taught as a projector used to display projections, paragraph 0001, Fig 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an avatar projected on a heads up display as taught by Koren in the system taught by Reiley in order to improve the presentation of information between autonomous actions and the occupants. Reiley teaches the use of a heads up display as a way to minimize the occupant’s obstruction by allowing occupants to see through the affected window (paragraph 0002), which helps maximize the effectiveness of the information [in the case of Reiley, the icons/avatars displaying the intent/acknowledgement of the scene] while minimizing the risks associated with obstructed views of the road environment.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reiley (US20180173237A1), and further in view Lesonen (US20200381488A1).
Regarding claim 19, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not teach; wherein the display is a transparent, organic light-emitting diode display integral to the vehicle.
Lesonen teaches; wherein the display is a transparent, organic light-emitting diode display integral to the vehicle (taught as an OLED display, paragraph 0001, integrated as a transparent window or head-up display for a vehicle, paragraph 0002).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display into a window of the vehicle, as taught by Lesonen, into the system taught by Reiley, in order to provide interactive displays on transparent screens. Such a system allows potential interaction from the occupant as a touch screen (paragraph 0003), and further would not require an additional external part of the vehicle which would affect aerodynamic performance. 

Regarding claim 21, Reiley teaches;
The method of claim 1 (see claim 1 rejection). However, Reiley does not teach; wherein the attentive gesture images are displayed through an embedded organic light emitting diode screen within a window of the vehicle.
Lesonen teaches; wherein the attentive gesture images are displayed through an embedded organic light emitting diode screen within a window of the vehicle (taught as an OLED display, paragraph 0001, integrated as a transparent window or head-up display for a vehicle, paragraph 0002).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a display into a window of the vehicle, as taught by Lesonen, into the system taught by Reiley, in order to provide interactive displays on transparent screens. Such a system allows potential interaction from the occupant as a touch screen (paragraph 0003), and further would not require an additional external part of the vehicle which would affect aerodynamic performance. 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Reiley (US20180173237A1), and further in view of Ueno (US2020047668A1).
Regarding claim 24, Reiley teaches;
The method of claim 23 (see claim 23 rejection). However, Reiley does not teach; wherein the attentive gesture images of the non-occupant’s spatial location detected by the vehicle are presented through the non-occupant’s augmented reality headset as an object external to the current spatial location of the vehicle.
Ueno teaches; wherein the attentive gesture images of the non-occupant’s spatial location detected by the vehicle are presented through the non-occupant’s (taught as the vehicle communicating with a pedestrian device, paragraph 0012).
While an AR headset is not explicitly taught, the use of a smartphone as a pseudo-headset is known, such as with google navigation or google cardboard1. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to communicate with a pedestrian through a device [such as a phone or headset] as taught by Ueno in the system taught by Reiley to further promote communication. Such instructions or communications can be more complex than what is allowed in the displays taught by Reiley, and can help prevent collisions as suggested by Ueno (paragraph 0012).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reiley (US20180173237A1) as modified by Ueno (US2020047668A1), and further in view of Niu (Anthropomorphizing Information to Enhance Trust in Autonomous Vehicles, 2017).
Regarding claim 25, Reiley as modified by Ueno teaches;
The method of claim 24 (see claim 24 rejection). However, Reiley does not teach; wherein the object is an anthropomorphic form.
While objects in anthropomorphic forms are not explicitly taught, it would be obvious to one of ordinary skill in the art to provide instructions in an anthropomorphic way in order to promote communication, trust and understanding between the vehicle and the pedestrian. For example, Niu suggests such representation can increase the trust between the users and autonomous vehicles (abstract).
	
Response to Arguments
The applicant argues that unlike turn signals, the instant application contains further information, such as an acknowledgment of the detected non-occupant, which would not be obvious to include. The examiner agrees, and withdraws the official notice. Furthermore, based on the amendments, new rejections have been made above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GABRIEL ANFINRUD/Examiner, Art Unit 3662                                                                                                                                                                                                        
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 https://arvr.google.com/